Detailed Office Action
	The Applicant/Affiant Amendments and Arguments dated 1/15/2021 have been entered and fully considered. Claims 1, 3, and 4 are amended. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Claim 12 is a product-by-process claim. It is examined together with the rest of the method claims. Claim 12 may, however, be subject to a later restriction if amended to move away for the invention of the instant application as recited in the method claim 1.  Also, note that a product-by-process limitation is limited by the structure implied and not by the method steps {see MPEP 2113 (I)}. 
Response to Amendments and Arguments
The Applicant amendment to claim 4 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action of 7/15/2020. This rejection is withdrawn.
Applicant’s arguments that the deliberate causing of telegraphing distinguishes the claimed invention from the cited prior arts, have been fully considered and found not to be persuasive (see arguments of 1/15/2021, pages 10-11).
Applicant states that the present invention deliberately causes swelling in the surface of the master blank by applying a water-based spray to the surface, and then storing the master blank for a settling period. During the settling period, the strands and/or flakes in the surface of the master blank swell under controlled conditions, which is what we refer to as pre-telegraphing. The Examiner's statement that pre-telegraphing comprises simply applying a water/chemical spray and storing for a settling overlooks the swelling of the lignocellulosic strands and/or wafers in the surface of the master blank during the settling period after the spraying of water on the surface, which creates the irregular surface. The mere spraying of water on a wood surface and waiting for a period of time does not constitute pre-telegraphing. The present invention requires the application of sufficient water-based spray and a settling period long enough to cause and allow the swelling of the wood strands and/or flakes into a substantially irregular surface.
	Above, the Applicant states that the pre-telegraphing and swelling of wood strands on the surface is caused by a water spray and subsequent storing for a settling period.  The applicant then states that pre-telegraphing is synonymous with swelling of the wood strands. The Applicant then states that a mere spraying of water on a wood surface and waiting for period of time does not constitute pre-telegraphing or swelling. These arguments seems to be in contradiction with each other.
So what causes pre-telegraphing of the surface? Does the settling period has to be under controlled conditions as stated above? If yes, the Examiner submits that the limitation “under controlled conditions” does not appear in the claims. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
sufficient water spray is the distinguishing factor as stated above? Note that the term “sufficient” does not appear in the claims. How much water constitutes sufficient amount?
	The applicant then states that a settling period of long enough is needed. Again the limitation of a long enough settling period does not appear in the claims. Dependent claim 5 recites that the settling period is 14 days or less. This indicates that the settling period could also be 1 hour or 1 minute. Are these time periods long enough? Note that the Examiner properly rejected the dependent claim 5 in the non-final office action of 7/15/2020 (see pages 14-15).
	From the argument above, it appears that the distinguishing factor is the presence of cellulosic strands on the surface of the master blank (see the first amended limitation in claim 1). Since this is an amended limitation, its rejection is outlined below in the 35 USC 103 section. The primary reference of TANZER (US 6,461,743), hereinafter TANZER, discloses this limitation {[col 5, lines 19-20]}.
	Regarding deliberate creation of the swelling, the Examiner addressed this in the non-final office action of 7/15/2020 (pages 10-11). The Examiner incorporated the water spraying/settling step of NISHIO (US-2008/0245493), hereinafter NISHIO in the process of TANZER. 
The Examiner also noted that the motivation for this combination is not to deliberately cause swelling. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant {see MPEP 2144 (IV)}. 

Applicant’s arguments that the secondary reference of NISHIO (US-2008/0245493), hereinafter NISHIO does not cure the deficiencies of TANZER, have been fully considered and found not to be persuasive (see arguments of 1/15/2021, pages 12-13).
Applicant states that NISHIO does not teach the step of causing telegraphing on the surface of a master blank, a settling period following the step of causing telegraphing, or sanding to remove telegraphing on the surface. In fact, NISHIO not only does not teach the swelling of individual flakes or strands on the surface to cause an irregular surface, it positively teaches avoiding any distortion at all. There is no mention of telegraphing in NISHIO. There is no motivation to modify TANZER with the teachings of NISHIO because the teachings of NISHIO to prevent distortion would lead to a result contrary to the desired result.
	This argument has been made before and was addressed in the non-final office action 7/15/2020 (pages 6-8).
	NISHIO discusses prevention of diffusion of solvent or water into the deep regions of the wood panel so that distortion of the panel is prevented {[0061]}. Distortion refers to the internal (not surface) curving of the bonded panel. The claimed pre-telegraphing is a surface unsmoothness and swelling phenomenon and is the result of water spray on the surface (see instant specification page 1, 3rd ¶). 
[abstract]} and further adjusts the water content by additional water spraying, while ensuring that the aldehydes capturing agent that are embedded in the bulk, remains solid {[0062]}. NISHIO further stores the moist wood board for few days {[0062]}. Therefore, the surface of the board remains wet and moist. 
As discussed above and in the non-final office action of 7/15/2020, the steps of water spraying and storing of NISHIO (and only these steps) were incorporated into the method of TANZER. It was further argued that the steps of water spraying and storage inherently results in telegraphing of the surface (see non-final office action of 7/15/2020, page 11-12). These are the same steps that the instant disclosure recites that results in telegraphing of the surface. The Examiner submits that NISHIO does not teach away from surface telegraphing as reasoned above.
Applicant arguments that water praying/storing of NISHIO does not cause pre-telegraphing in the wood-fiber board of NISHIO (made from a pulp slurry), have been fully considered and found not to be persuasive (see arguments of 1/15/2021, page 13).
The Examiner incorporated the steps of water spraying/storing of NISHIO in the wood board of TANZER and not the wood board of NISHIO. As such the argument above is moot.
Applicant argument that the tertiary reference of NIJSSE (US-2016/0297096), hereinafter NIJSSE, does not cure the deficiency of TANZER regarding pre-telegraphing, has been considered and found not to be persuasive (see arguments of 1/15/2021, page 13).

Applicant’s arguments regarding claim 13 have been reviewed and found not to be persuasive (see arguments of 1/15/2021, page 14).
Applicant states that TANZER does not disclose a cushion overlay and a second overlay. The Examiner has recognized that only one overlay paper is disclosed by TANZER. TANZER discloses what would be considered the second overlay (i.e., it has a substantially smooth outer surface formed upon pressing). NIJSSE does not cure this defect because it does not teach a cushion Kraft-paper overlay applied to the panel prior to (and thus under) the second overlay (i.e., with the outer surface) to prevent or cover telegraphing. The cereal-based panels of NIJSSE cannot be used for the structural uses for which OSB like the present invention is produced, which includes exposure to rain and other adverse weather conditions.
As stated in the non-final office action of 7/15/2020 (see pages 16-17 as related to claim 13), TANZER teaches applying one single overlay to the board. This overlay is considered to be a first overlay. Claim 13, then recites applying another overlay (called the second overlay) to the first overlay. The Examiner relied on NIJSSE for the second layer and presented the motivation to do so. The Applicant has not argued as to the non-obviousness of this combination. Furthermore, claim 13 does not recite the purpose of these overlays, just that they are applied to the board. 

Furthermore, the water spraying/storing step was not applied to the board of NIJSSE.
Applicant’s argument that TANZER does not disclose sanding prior to the secondary pressing, has been fully considered and found not to be persuasive (see arguments of 1/15/2020, page 8).
This argument has been made before and was addressed in the non-final office action 7/15/2020 (pages 5-6). Those arguments are not repeated here. The Examiner refers the applicant attention to those discussion.
Affiant’s arguments that TANZER does not describe the production of a master blank, which is the consolidated mat of lignocellulosic strands or wafers produced after the external application or heat and pressure by a press, without the overlay or overlays, have been fully considered and found not to be persuasive (see declaration of 1/15/2021, page 3).
The Examiner respectfully disagrees. Note that the argument above relates to lines 3-5 of claim 1 that was properly rejected in the non-final office action 7/15/2020 (see pages 9-10). TANZER teaches “The formation of the layers of strands or wafers from lignocellulosic materials can involve the application of an adhesive bonding composition to the lignocellulosic particles with subsequent application of heat and pressure to form the layers into its desired consolidated configuration.” {[col 8, lines 55-59]}. The Examiner submits that the above teachings read on the limitations in lines 3-5 of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over TANZER (US 6,461,743), hereinafter TANZER, in view of NISHIO (US-2008/0245493), hereinafter NISHIO and NIJSSE (US-2016/0297096), hereinafter NIJSSE.
Regarding claims 1, 3, 6, and 10, TANZER teaches a method that reads on the Applicant’s claim of A manufacturing process for producing a smooth-sided strand-based product, comprising the steps of: blending cellulosic strands with one or more additives or chemicals forming a mat from said cellulosic strands {[abstract], [col 5, lines 15-17] note that phenol-formaldehyde is the chemical ; 
applying heat and pressure to the mat in a primary pressing process to form a board; trimming the board to form a master blank {[col 8, lines 55-58], [col 8, lines 63-65] note that formation of board panels requires trimming to the desired size of the board}; 
TANZER, however, is silent regarding introduction of an intermediate step of pre-telegraphing the surface of the master blank. The Examiner referred to claim 3, and instant specification (page 1) to understand the step of pre-telegraphing. As discussed above in the argument section, the pre-telegraphing step comprises applying a water/chemical spray (see claim 3) and storing for the settling period (see claim 1).
while the master blank is still heated from the primary pressing process, and prior to application of one or more overlays to a surface of the master blank, pre-telegraphing the surface of the master blank; storing the master blank for a settling period (claim 1), wherein the step of pre- telegraphing comprises causing the surface to swell by applying a water-based spray to said surface, wherein the water-based spray comprises water and one or more chemicals or hydrophobic agents (claim 3) {[abstract] note the water solution spray and chemical, also note that as NISHIO sprays water, swelling will inherently occur, [0028], [0062] note that conditioning for few days is the settling period}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the water/chemical spray method steps of NISHIO as an intermediate step in the method of TANZER. As disclosed by NISHIO, the significant advantage of incorporation of this method is to prevent release of noxious and unwanted formaldehyde that results in what is known as “Sick House Syndrome” {[0003]}. One of ordinary skill in the art would have been highly motivated to have incorporated this intermediate step into the method of TANZER prior to the application of the overlay(s) since the resin used by TANZER also contains formaldehyde {[col 5, lines 15-17]}. Once this step is applied, the intermediate product will be environmentally safe for application of the overlay(s) to produce the final article.

Also regarding the amended limitation of the cellulosic strands and causing and allowing said cellulosic strands to swell in claims 1 and 3, the spraying/storing steps of NISHIO is incorporated in the board of TANZER that has these cellulosic strands {[col 5, lines 19-20]}.
The Examiner also notes that the motivation taught by NISHIO may be different from the instant application’s motivation for incorporation of this intermediate step. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant {see MPEP 2144 (IV)}.
Also, Regarding settling and telegraphing, the combination of TANZER and NISHIO discloses substantially the same method steps preformed on substantially same mat and master blank; the combination also discloses substantially same settling or storing period (see instant claim 5 analysis). It is the Examiner’s position that substantially the same results will occur to the mat/master blank (settling of the strands and pre-telegraphing of the surface) {see MPEP2111.04 (I)}. 
Notably, the applicant specification does not specify any additional method steps (beyond spraying/storing) that results in swelling or pre-telegraphing of the surface. If applying the same method steps to substantially same material does not inherently result in the recited limitations of swelling and pre-telegraphing, then a question of 
Regarding the next limitations of claim 1: “after the settling period, and prior to application of one or more overlays to a surface of the master blank, smoothing the swollen surface by sanding the surface”, TANZER does not explicitly recite the step of sanding in its method. However, it teaches that this step can greatly improve the surface smoothness {[col 4, line 35]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated this sanding step prior to the application of the overlay(s) in the method of TANZER, since the objective of TANZER’s method is to provide a smooth surface prior to the application of overlay. One would be highly motivated to have implemented this additional method step taught by TANZER to further smoothen the surface.
Furthermore as discussed above and after the settling period the method of TANZER/NISHIO would have inherently telegraphed and thus an artisan would have sanded this surface to smoothness, since this is the objective of sanding as shown by TANZER {[col 4, line 35]}.
The combination of TANZER/NISHIO is, however, silent on applying one or more (claim 1) and two overlays (claim 10) followed by a secondary pressing step at a temperature of no greater than 450 ºF (claim 6) to adhere the overlays to the smoothed board.
In the same field of endeavor that is related to a process for producing cereal crop panel, NIJSSE discloses a method that reads on the applicant claim applying one or more overlays to the surface; and applying heat and pressure to the master blank in a secondary pressing process to adhere the one or more overlays to the surface of the master blank (claim 1), wherein the secondary pressing process uses platen surface temperatures no greater than approximately 450 degrees F (claim 6), wherein two overlays are applied, first a cushion overlay to reduce further telegraphing of the surface and then a final overlay as a finished surface (claim 10) {[0001], [0016] note the hot pressing of the unworked panel which is the first or primary followed by applying a strong paper or overlay, [0070] note that second overlay is the last one that act as the finish and first one is between the panel and the finish, thus act as cushioning, also note the hot pressing of the overlays that are put on the unworked panel followed by hot press which is the secondary pressing step, also note that hot press requires a hot platen and the preferred temperature is 220 ºC which is less than 450 ºF, [0072], [0076]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of NIJSSE into the method of TANZER/NISHIO and have applied overlays on top of the unworked panel followed by a hot press. The advantage of this method as discloses by NIJSSE is that with very little expenditure an intermediate overlay can be provided so that only a slightly sanded surface is required {[0076]}. Thus, the requirement of heavy sanding can be avoided with this little expenditure. Also, as disclosed by NIJSEE, the finished board is of high quality {[0063]} and can be used as floor or wall covering for interior design {[0016]}, which is the motivation to incorporate the second or last or the finish overlay.
 further comprising the step of applying cellulosic fines to a surface of the mat prior to the primary pressing process {[col 2, lines 15-20]}. 
Regarding claim 4, and limitation of: wherein the water-based spray is applied sufficiently to elevate the master blank moisture content by approximately 3% by weight, NISHIO discloses adjusting the moisture content of the sprayed board {[0062]}. However, NISHIO does not explicitly disclose a content of approximate 3 by wt%.
The Examiner notes that TANZER teaches maintaining the moisture content of the board at around 3% to prevent cupping of the smooth surface {[col 6, lines 44-46]}. It is the Examiner’s position that considering TANZER’s teachings, and through routine experimentation, it would have been obvious to one or ordinary skill in the art at the effective filing date of the instant invention to determine the amount of water spray in the method of NISHIO to achieve appropriate moisture content for further processing and preservation of the smoothness of the surface.
Regarding claim 5, NISHIO teaches a method that reads on the Applicant’s claim of wherein the settling period is fourteen days or less {[0062] note that few days is interpreted to be less than 14 days}.
As outlined under claim 1 analysis, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the water and chemical spray method steps of NISHIO as an intermediate step in the method of TANZER {[0003]}. Once this spray method is combined, a settling period is required and taught by NISHIO as outlined above in the rejection of claim 5.
wherein the step of forming a mat from said cellulosic strands comprising first forming a bottom surface layer of cellulosic strands, then forming a center core layer over the bottom surface layer, then forming a top surface layer over the center core layer {[col 2, lines 15-20] note that the core layers are covered by outer layers, thus comprising a bottom, core and top surface}. 
Regarding claims 8 and 9, TANZER teaches a method that reads on the Applicant’s claim of wherein the cellulosic strands forming the top surface layer differ in size between larger and finer, and forming the top surface layer comprises depositing the larger cellulosic strands first so that finer strands are situated more closely to the top surface of the mat (claim 8) and wherein the cellulosic strands forming the bottom surface layer differ in size between larger and finer, and forming the bottom surface layer comprises depositing the finer cellulosic strands first so that finer strands are situated more closely to the bottom surface of the mat (claim 9) {[col 5, lines 20-30] note teachings of TANZER on the two outer layers (top and bottom) being populated with finer particle sizes relative to the center of mat that comprises larger strands, also see background section [col 2 lines 37-46]}. 
Regarding claim 11, TANZER teaches a method that reads on the Applicant’s claim of further comprising the step of post-press processing the master blank to produce a finished panel {[col 10, lines 8-19]}. 
Regarding claim 12, a product manufactured by the process of claim 1 is recited. Combination of TANZER/NISHIO teaches the method of forming the smooth-sided, strand-based board as recited in claim 1. As such this combination teaches this product In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over TANZER in view of NIJSSE.
Regarding claims 13, 18, and 19, TANZER teaches a method that reads on the Applicant’s claim of A manufacturing process for producing a smooth-sided strand-based product, comprising the steps of: blending cellulosic strands with one or more additives or chemicals forming a mat from said cellulosic strands {[abstract], [col 5, lines 15-17] note that phenol-formaldehyde is the chemical}; 
applying an overlay to a top surface of the mat {[col 4, lines 51-54]};
applying heat and pressure to the mat in a primary pressing process to form a board; and trimming the board to form a master blank {[col 8, lines 55-58], [col 9, lines 54-57] note that formation of board panels requires trimming to the desired sized of the board}.
TANZER discloses applying only one overlay paper and is silent on a second overlay paper and the paper being Kraft-paper. 	In the same field of endeavor that is related to a process for producing cereal crop panel, NIJSSE discloses a method that reads on the applicant claim applying a cushion Kraft-paper overlay to a top surface of the mat (claim 13), wherein the cushion Kraft-paper overlay is configured to reduce telegraphing of the surface of the mat (claim 18), applying a second Kraft-paper overlay to the top surface of the mat over the cushion overlay (claim 13), wherein the second Kraft-paper overlay is configured as a finished surface (claim 19) {[0001], [0070] note that second overlay is the last one that act as the finish and first one is between the panel and the finish , thus act as cushioning to reduce telegraphing, [0072], [0076] note the elimination of the need for heavy sanding that the first overlay provides which is interpreted as reduction in telegraphing}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of NIJSSE into the method of TANZER and have applied a second overlay and have replaced the first overlay of TANZER with a Kraft-paper overlay. The advantage of this method as disclosed by NIJSSE is that with very little expenditure, an intermediate overlay can be provided, so that only a slightly sanded surface is required {[0076]}. Thus, the requirement of heavy sanding can be avoided with this little expenditure. Note that the advantage of Kraft-paper as disclosed by NIJSSE is its high strength {[0073]}, therefore, an artisan would have been motivated to use Kraft paper for both overlays.
The Examiner notes that in the combination of TANZER/NIJSSE described above, the modification of NIJSEE is incorporated before the primary hot pressing of TANZER, thus the limitation of “ after applying the cushion Kraft-paper overlay and the second Kraft-paper overlay to the top surface of the mat,” is disclosed followed by the primary pressing of TANZER.
Regarding claim 14, TANZER teaches a method that reads on the Applicant’s claim of further comprising the step of post-press processing the master blank to produce a finished panel {[col 10, lines 8-19]}. 
Regarding claim 15, TANZER teaches a method that reads on the Applicant’s claim of wherein the step of forming a mat from said cellulosic strands comprising first forming a bottom surface layer of cellulosic strands, then forming a center core layer over the bottom surface layer, then forming a top surface layer over the center core layer {[col 2, lines 15-20] note that the core layers are covered by outer layers, thus comprising a bottom, core and top surface}. 
Regarding claims 16 and 17, TANZER teaches a method that reads on the Applicant’s claim of wherein the cellulosic strands forming the top surface layer differ in size between larger and finer, and forming the top surface layer comprises depositing the larger cellulosic strands first so that finer strands are situated more closely to the top surface of the mat (claim 16) and wherein the cellulosic strands forming the bottom surface layer differ in size between larger and finer, and forming the bottom surface layer comprises depositing the finer cellulosic strands first so that finer strands are situated more closely to the bottom surface of the mat (claim 17) {[col 5, lines 20-30] note teachings of TANZER on the two outer layers (top and bottom) being populated with finer particle sizes relative to the center of mat that comprises larger strands, also see background section [col 2 lines 37-46]}. 
 wherein the primary pressing process uses platen surface temperatures no greater than approximately 450 degrees F {[col 9 lines 55-56]}. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748